     Case 2:17-md-02785-DDC-TJJ Document 2316 Filed 01/28/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                             MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                             Case No. 17-md-2785-DDC-TJJ


(This Document Applies to
Consumer Class Cases)


______________________________________

          ORDER ADOPTING SCHEDULING ORDER NO. 13 (TRIAL ORDER)

       This Order adopts Scheduling Order No. 13. On December 16, 2020, the court entered

an Order (Doc. 2251) vacating the trial date and other pretrial deadlines established by the

Pretrial Order (Doc. 2169). Consistent with the court’s December 16, 2020 Order, the court held

a status conference with the parties on January 27, 2021, to discuss rescheduling the trial date

and other pretrial deadlines. After reviewing the parties’ submissions (Doc. 2274) and hearing

the parties’ additional comments at the status conference, and pending the court’s resolution of

defendants’ pending summary judgment motions, the court reschedules this case for trial

beginning on Tuesday, September 7, 2021, at 9:00 am.

       As the court discussed at the status conference, it will allow plaintiffs one opportunity to

file a motion to continue the September 2021 trial setting to another date in early 2022, if

plaintiffs would prefer a later trial date to accommodate the schedule of one of its trial attorneys.

(The court conferred this opportunity because the early 2022 date was defendants’ proposed trial

date.) If plaintiffs decide to file such a motion, they must file it no later than February 10, 2021.

       The court enters the following revised schedule to reset other pretrial deadlines consistent
     Case 2:17-md-02785-DDC-TJJ Document 2316 Filed 01/28/21 Page 2 of 4




with the rescheduled trial setting in September 2021. The following deadlines supersede any

deadlines previously established by the Pretrial Order (Doc. 2169).

                       Event                                      Deadline

 Updated Damages Data                           Parties confer within 15 days after the court
                                                issues a ruling on defendants’ summary
                                                judgment motions

 Updated Damage Expert Opinion                  Updated reports due in half remaining time
                                                to trial after data refreshed (which must be
                                                completed at least 90 days before trial)

 Final Witness Lists                            106 days before trial

 Final Exhibit Lists                            106 days before trial

 Exhibits Marked and Exchanged                  106 days before trial

 Deposition Designations                        98 days before trial

 Parties Exchange Proposed Juror                115 days before trial
 Questionnaires (if any)

 Meet and Confer on Proposed Jury               110 days before trial
 Questionnaires

 Objections to Final Witness Lists              88 days before trial

 Objections to Final Exhibit Lists              88 days before trial

 Objections to Deposition                       77 days before trial
 Designations

 Deposition Counter-Designations                77 days before trial

 Simultaneous Juror Questionnaire               93 days before trial
 Briefs (limited to 10 pages each)

 Simultaneous Juror Questionnaire               86 days before trial
 Response Briefs (limited to 10 pages each)

 Objections to Deposition Counter-              63 days before trial
 Designations


                                                2
        Case 2:17-md-02785-DDC-TJJ Document 2316 Filed 01/28/21 Page 3 of 4




    Juror Questionnaire Hearing (at the                  Thursday, June 17, 2021 at 1:30 pm
    court’s discretion)


    Offering Party to Provide Court                      56 days before trial
    with Each Deposition Transcript at
    Issue (via Objections)

    Motion in Limine Omnibus Opening Briefs              51 days before trial
    (limited to 30 pages each)

    Motions in Limine Response Briefs1                   37 days before trial
    (limited to 30 pages each)

    Plaintiffs Jury Instructions to                      49 days before trial
    Defendants

    Defendants Respond to Plaintiffs’                    28 days before trial
    Jury Instructions

    Final Pretrial and Limine Conference                 Tuesday, August 24, 2021, at 9:00 am

    Joint Jury Instructions with                         5 days before trial
    Alternative Instructions

    Trial                                                Tuesday, September 7, 2021, at 9:00 am



            Also, the parties have proposed page limits for briefing on the motions in limine and jury

questionnaires. Doc. 2274-1 at 3. As noted above, the court limits briefing to the motions in

limine as follows: (1) plaintiffs and all defendants are limited to filing one comprehensive

motion in limine per side; (2) plaintiffs’ and all defendants’ Opening Briefs must not exceed 30

pages each, and (3) plaintiffs and all defendants’ Responses must not exceed 30 pages each. The

court will not allow Replies to motions in limine. The court will hold a limine conference on

August 24, 2021, at 9:00 am.



1
            The court will not allow any replies to the motions in limine.

                                                         3
     Case 2:17-md-02785-DDC-TJJ Document 2316 Filed 01/28/21 Page 4 of 4




       The court limits briefing on the jury questionnaires as follows: (1) plaintiffs and all

defendants’ Opening Briefs must not exceed 10 pages per side, and (2) plaintiffs and all

defendants’ Response Briefs must not exceed 10 pages per side.

       IT IS SO ORDERED.

       Dated this 28th day of January, 2021, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                 4
